Judgment, Supreme Court, Bronx County (Zimmerman, J.) rendered February 23, 1979 upon a jury verdict of robbery in the first degree (four counts) and attempted robbery in the first degree, sentencing the defendant, respectively, to concurrent terms of 8 Vs to 25 years plus a fine of $5,000 or an additional year on the first robbery count, and 5 to 15 years on the attempted robbery count, unanimously modified, on the law and in the interest of justice, by vacating so much thereof as imposed, with respect to the first robbery in the first degree count, a fine, and in default thereof an additional year of imprisonment, and otherwise affirmed. As the District Attorney concedes, the maximum sentence for a robbery in the first degree count is 25 years. Accordingly, it was not proper to add thereto the additional one year. (CPL 420.10, subd 3, par [d].) While a fine in itself would be proper (see People v Henry, 78 AD2d 829 [dissent]), inasmuch as it is tied to a consecutive one-year term which would not be authorized, we also modify to vacate the fine. Concur — Murphy, P. J., Kupferman, Sullivan and Ross, JJ.